DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1, 8, 10, 12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

	Claims 1 and 8 recites “A content recording apparatus” and “A content reproduction apparatus”. The “apparatus” appears to be software per se. The claimed apparatus (software) does not define any structural and/or functional interrelationships between hardware components, which permit the system’s functionality to be realized. Software by itself is not capable of causing functional change in the computer (transform underlying claimed subject matter to a different state or thing, nor manufacture, nor composition of matter (i.e. tangible) and is therefore deemed non-statutory.	Claims 10, 12 and 14 recites “A non-temporary computer-readable recording medium”. The “computer-readable recording medium” appears to be software per se. The claimed computer-readable recording medium (software) does not define any structural and/or functional interrelationships between hardware components, which permit the system’s functionality to be realized. Software by itself is not capable of causing functional change in the computer (transform underlying claimed subject matter to a different state or thing, nor manufacture, nor composition of matter (i.e. tangible) and is therefore deemed non-statutory.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (U.S. PGPub. 2009/0010342).

	Regarding claim 1, Nakano teaches A content recording apparatus, comprising:
	an obtaining unit which obtains a content having a variable-length packet structure (Nakano, Paragraph [0067], see “the type of a device is arbitrary, provided that it is capable of receiving an input of variable length or fixed length data (such as image data, voice data or the like) and capable of outputting fixed length data”);
	an encrypter which generates encrypted data by encrypting the content (Nakano, Paragraph [0203], see “a compression process is carried out (in which a coding volume control and an encryption process may be included)”, where the encryption process is carried out on the content having a variable-length packet structure); and
	a recorder which records the encrypted data in a block unit having a fixed length in a recording medium (Nakano, Abstract, see “stores data in an amount that is equivalent to the aforementioned number of lines of the image data processed by a variable length coding, calculates the difference between the calculated data volume corresponding to the number of lines and the volume of data stored…”, where “stores data in an amount that is equivalent to the aforementioned number of ,
	wherein the encrypted data includes an invalidated region unnecessary for reproduction of the content (Nakano, Paragraph [0136], see “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing from the coding unit 23”), and
	the recorder records a size of the invalidated region in the recording medium (Nakano, Paragraph [0136], see “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing from the coding unit 23, calculates the difference between the number of bytes to be transferred in one cycle and the number of the obtained bytes, and adds invalid data (i.e., invalid bytes) at the tail end of the data stored in the buffer in an amount equivalent to the calculated difference”, where “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing” is being read as recording a size (number of bytes) of the invalidated region in the recording medium).

	Regarding claim 2, Nakano teaches The content recording apparatus according to claim 1, 
	wherein a tail portion of the encrypted data includes a first invalidated region as the invalidated region (Nakano, Paragraph [0136], see “and adds invalid data (i.e., invalid bytes) at the tail end of the data stored in the buffer in an amount equivalent to the calculated difference”), and
	the recorder records a size of the first invalidated region in the recording medium (Nakano, Paragraph [0136], see “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing from the coding unit 23…and adds invalid data (i.e., invalid bytes) at the tail end of the data stored in the buffer in an amount equivalent to the calculated difference”).

	Regarding claim 3, Nakano teaches The content recording apparatus according to claim 1,
	wherein a leading portion of the encrypted data includes a second invalidated region as the invalidated region (Nakano, Paragraph [0134], see “Invalid data, however, may also be added at one place in either the head or tail of the substance data of an isochronous packet”), and
	the recorder records a size of the second invalidated region in the recording medium (Nakano, Paragraph [0136], see “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing from the coding unit 23…and adds invalid data (i.e., invalid bytes) at the tail end of the data stored in the buffer in an amount equivalent to the calculated difference”).

	Regarding claim 4, Nakano teaches The content recording apparatus according to claim 1,
	wherein the encrypted data has a data length n times the fixed length of the block unit, where n is a natural number (Nakano, Paragraph [0266], see “There is a case in which, for example, only the compressed data part is encrypted. The configuring as such causes the data of an isochronous packet to be rounded to be N times the source packet”, where “isochronous packet” is being read as the encrypted data and where “rounded to be N times the source packet” is being read as the encrypted data has a data length n times the fixed length of the block unit, where “source packet” is being read as the fixed length of the block unit). 

	Regarding claim 5, Nakano teaches A content editing apparatus which processes encrypted data recorded in a block unit having a fixed length in a recording medium (Nakano, Paragraph [0067], see “the type of a device is arbitrary, provided that it is capable of receiving an input of variable length or fixed length data (such as image data, voice data or the like) and capable of outputting fixed length data”),
	the encrypted data being an encrypted content having a variable-length packet structure (Nakano, Paragraph [0067], see “the type of a device is arbitrary, provided that it is capable of receiving an input of variable length or fixed length data (such as image data, voice data or the like) and capable of outputting fixed length data”) (Nakano, Paragraph [0203], see “a compression process is carried out (in which a coding volume control and an encryption process may be included)”, where the encryption process is carried out on the content having a variable-length packet structure),
	the content editing apparatus comprising:
		a determiner which determines part of the encrypted data as an invalidated region (Nakano, Paragraph [0162], see “When the substance data of an isochronous packet is decoded at a reception side, the R component is referred to and whether or not it is invalid data is determined”); and
		a recorder which records a size of the invalidated region in the recording medium (Nakano, Paragraph [0136], see “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing from the coding unit 23, calculates the difference between the number of bytes to be transferred in one cycle and the number of the obtained bytes, and adds invalid data (i.e., invalid bytes) at the tail end of the data stored in the buffer in an amount equivalent to the calculated difference”, where “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing” is being read as recording a size (number of bytes) of the invalidated region in the recording medium).

	Regarding claim 6, Nakano teaches The content editing apparatus according to claim 5,
	wherein first encrypted data including a first invalidated region is included as the invalidated region in a tail portion of the encrypted data after the invalidated region is determined (Nakano, Paragraph [0136], see “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing from the coding unit 23…and adds invalid data (i.e., invalid bytes) at the tail end of the data stored in the buffer in an amount equivalent to the calculated difference”), and
	the recorder records a size of the first invalidated region in the recording medium (Nakano, Paragraph [0136], see “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing from the coding unit 23…and adds invalid data (i.e., invalid bytes) at the tail end of the data stored in the buffer in an amount equivalent to the calculated difference”).

	Regarding claim 7, Nakano teaches The content editing apparatus according to claim 5,
	wherein second encrypted data including a second invalidated region is included as the invalidated region in a leading portion of the encrypted data after the invalidated region is determined (Nakano, Paragraph [0134], see “Invalid data, however, may also be added at one place in , and
	the recorder records a size of the second invalidated region in the recording medium (Nakano, Paragraph [0136], see “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing from the coding unit 23…and adds invalid data (i.e., invalid bytes) at the tail end of the data stored in the buffer in an amount equivalent to the calculated difference”).

	Regarding claim 9, Nakano teaches A content recording method executed by a computer, the method comprising (Nakano, Paragraph [0263], see “the present invention can also be implemented by generating a control program for making the central processing unit (CPU) of a common computer execute the processes shown in the above described flow charts, recording it in a computer readable recording medium…”):
	obtaining a content having a variable-length packet structure (Nakano, Paragraph [0067], see “the type of a device is arbitrary, provided that it is capable of receiving an input of variable length or fixed length data (such as image data, voice data or the like) and capable of outputting fixed length data”);
	generating encrypted data by encrypting the content obtained (Nakano, Paragraph [0203], see “a compression process is carried out (in which a coding volume control and an encryption process may be included)”, where the encryption process is carried out on the content having a variable-length packet structure);
	recording the encrypted data in a block unit having a fixed length in a recording medium (Nakano, Abstract, see “stores data in an amount that is equivalent to the aforementioned number of lines of the image data processed by a variable length coding, calculates the difference between the calculated data volume corresponding to the number of lines and the volume of data stored…”, where “stores data in an amount that is equivalent to the aforementioned number of lines…” is being read as recording the encrypted data in a block unit having a fixed length in a recording medium”), the encrypted data including an invalidated region unnecessary for reproduction of the content (Nakano, Paragraph [0136], see “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing from the coding unit 23”); and
	recording a size of the invalidated region in the recording medium (Nakano, Paragraph [0136], see “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing from the coding unit 23, calculates the difference between the number of bytes to be transferred in one cycle and the number of the obtained bytes, and adds invalid data (i.e., invalid bytes) at the tail end of the data stored in the buffer in an amount equivalent to the calculated difference”, where “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing” is being read as recording a size (number of bytes) of the invalidated region in the recording medium).

	Regarding claim 10, Nakano teaches A non-temporary computer-readable medium on which a program causing a computer to execute the content recording method according to claim 9 is recorded (Nakano, Paragraph [0263], see “execute the processes shown in the above described flow charts, recording it in a computer readable recording medium, and having the CPU execute the program that is read to the computer from the recording medium”).

	Regarding claim 11, Nakano teaches A content editing method executed by a computer on encrypted data recorded in a block unit having a fixed length in a recording medium (Nakano, Paragraph [0067], see “the type of a device is arbitrary, provided that it is capable of receiving an input of variable length or fixed length data (such as image data, voice data or the like) and capable of outputting fixed length data”),
	the encrypted data being an encrypted content having a variable-length packet structure (Nakano, Paragraph [0067], see “the type of a device is arbitrary, provided that it is capable of receiving an input of variable length or fixed length data (such as image data, voice data or the like) and capable of outputting fixed length data”) (Nakano, Paragraph [0203], see “a compression process is carried out (in which a coding volume control and an encryption process may be included)”, where the encryption process is carried out on the content having a variable-length packet structure),
	the content editing method comprising:
		determining part of the encrypted data as an invalidated region (Nakano, Paragraph [0162], see “When the substance data of an isochronous packet is decoded at a reception side, the R component is referred to and whether or not it is invalid data is determined”); and
		recording a size of the invalidated region in the recording medium (Nakano, Paragraph [0136], see “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing from the coding unit 23, calculates the difference between the number of bytes to be transferred in one cycle and the number of the obtained bytes, and adds invalid data (i.e., invalid bytes) at the tail end of the data stored in the buffer in an amount equivalent to the calculated difference”, where “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing” is being read as recording a size (number of bytes) of the invalidated region in the recording medium).

	Regarding claim 12, Nakano teaches A non-temporary computer-readable medium on which a program causing a computer to execute the content editing method according to claim 11 is recorded (Nakano, Paragraph [0263], see “execute the processes shown in the above described flow charts, recording it in a computer readable recording medium, and having the CPU execute the program that is read to the computer from the recording medium”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, in view of Miyaki et al. (U.S. PGPub. 2001/0055464), hereinafter Miyaki. 

	Regarding claim 8, Nakano teaches A content reproduction apparatus which processes encrypted data recorded in a block unit having a fixed length in a recording medium (Nakano, Paragraph [0067], see “the type of a device is arbitrary, provided that it is capable of receiving an input of variable length or fixed length data (such as image data, voice data or the like) and capable of outputting fixed length data”),
	wherein the encrypted data is an encrypted content having a variable-length packet structure (Nakano, Paragraph [0067], see “the type of a device is arbitrary, provided that it is capable of receiving an input of variable length or fixed length data (such as image data, voice data or the like) and capable of outputting fixed length data”) (Nakano, Paragraph [0203], see “a compression process is carried out (in which a coding volume control and an encryption process may be included)”, where the encryption process is carried out on the content having a variable-length packet structure), and the encrypted data includes an invalidated region unnecessary for reproduction of the content (Nakano, Paragraph [0136], see “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing from the coding unit 23”),
	the recording medium records a size of the invalidated region (Nakano, Paragraph [0136], see “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing from the coding unit 23, calculates the difference between the number of bytes to be transferred in one cycle and the number of the obtained bytes, and adds invalid data (i.e., invalid bytes) at the tail end of the data stored in the buffer in an amount equivalent to the calculated difference”, where “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing” is being read as recording a size (number of bytes) of the invalidated region in the recording medium), and
	the content reproduction apparatus comprises:
		a first reader which reads the encrypted data from the recording medium (Nakano, Paragraph [0081], see “The one-line average data volume/readout data volume calculation unit 37 obtains the data volume currently buffered in the first buffer 28 or second buffer 29 and calculates the number of average bytes in one line as an estimate for distributing invalid data…”);
		a second reader which reads the size of the invalidated region from the recording medium (Nakano, Paragraph [0111], see “The invalid data addition unit 38 adds invalid data (i.e., data including a sign indicating the value of the pixel is not valid; i.e., it is invalid data) in an amount that is equivalent to the difference in the following expression…”) (Nakano, Paragraph [0113], see “The packet generates unit 39 counts up the number of times pieces of data are received, to each of which invalid data is added, from the invalid data addition unit 38 and, when the number thereof reaches the number of lines to be transferred in one cycle…”, where the size of the invalidated region is read from the recording medium) (Nakano, Paragraph [0136], see “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing from the coding unit 23, calculates the difference between the number of bytes to be transferred in one cycle and the number of the obtained bytes, and adds invalid data (i.e., invalid bytes) at the tail end of the data stored in the buffer in an amount equivalent to the calculated difference”, where “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing” is being read as recording a size (number of bytes) of the invalidated region in the recording medium);
		a decoder which decodes the encrypted data which has been read (Nakano, Paragraph [0133], see “If data is decoded at a node on the reception side, it is preferable that the data include invalid data at a constant ratio. Because of this, the above description has handled the case of invalid data being appropriately distributed in the substance data of an isochronous packet”); and
		
	Nakano does not teach the following limitation(s) as taught by Miyaki: a reproducer which reproduces the content by extracting and outputting a remaining portion other than the invalidated region in data obtained by the decoder decoding the encrypted data, based on the size of the invalidated region which has been read.
	(Miyaki, Paragraph [0047], see “the reproducing section 15 has a graphic engine or a decoder”) (Miyaki, Paragraph [0087], see “reproduction at the current speed is aborted, and reading speed of the packet data (the remaining part of the packet k: k’) is recalculated based on the size of the remaining part of the packet k and the clock incoming interval…the reproduction is carried out at the recalculated speed”, where “reading speed of the packet data (the remaining part of the packet k: k’)” is analogous to extracting and outputting a remaining portion other than the invalidated region). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for data transfer device, disclosed of Nakano, by implementing techniques for synchronous information reproduction, comprising of reproducing the content by extracting and outputting a remaining portion other than the invalidated region in data obtained by the decoder decoding the encrypted data, disclosed of Miyaki. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a content recording apparatus, comprising of reproducing the content by extracting and outputting a remaining portion other than the invalidated region in data obtained by the decoder decoding the encrypted data. This allows for a more effective system for recording content by informing the apparatus on the remaining portion of the data obtained by the decoder, in order for the apparatus to process the content based on the determined remaining portion (Miyaki, Paragraph [0087]). 

	Regarding claim 13, Nakano teaches A content reproduction method executed by a computer on encrypted data recorded in a block unit having a fixed length in a recording medium (Nakano, Paragraph [0067], see “the type of a device is arbitrary, provided that it is capable of receiving an input of variable length or fixed length data (such as image data, voice data or the like) and capable of outputting fixed length data”),
	the encrypted data being an encrypted content having a variable-length packet structure (Nakano, Paragraph [0067], see “the type of a device is arbitrary, provided that it is capable of receiving an input of variable length or fixed length data (such as image data, voice data or the like) and capable of outputting fixed length data”) (Nakano, Paragraph [0203], see “a compression process is carried out (in which a coding volume control and an encryption process may be included)”, where the encryption process is carried out on the content having a variable-length packet structure), and the encrypted data including an invalidated region unnecessary for reproduction of the content (Nakano, Paragraph [0136], see “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing from the coding unit 23”),
	a size of the invalidated region is recorded in the recording medium (Nakano, Paragraph [0136], see “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing from the coding unit 23, calculates the difference between the number of bytes to be transferred in one cycle and the number of the obtained bytes, and adds invalid data (i.e., invalid bytes) at the tail end of the data stored in the buffer in an amount equivalent to the calculated difference”, where “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing” is being read as recording a size (number of bytes) of the invalidated region in the recording medium), and
	the content reproduction method comprising:
		reading the encrypted data from the recording medium (Nakano, Paragraph [0081], see “The one-line average data volume/readout data volume calculation unit 37 obtains the data volume currently buffered in the first buffer 28 or second buffer 29 and calculates the number of average bytes in one line as an estimate for distributing invalid data…”);
		reading the size of the invalidated region from the recording medium (Nakano, Paragraph [0111], see “The invalid data addition unit 38 adds invalid data (i.e., data including a sign indicating the value of the pixel is not valid; i.e., it is invalid data) in an amount that is equivalent to the difference in the following expression…”) (Nakano, Paragraph [0113], see “The packet generates unit 39 counts up the number of times pieces of data are received, to each of which invalid data is added, from the invalid data addition unit 38 and, when the number thereof reaches the number of lines to be transferred in one cycle…”, where the size of the invalidated region is read from the recording medium) (Nakano, Paragraph [0136], see “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing from the coding unit 23, calculates the difference between the number of bytes to be transferred in one cycle and the number of the obtained bytes, and adds invalid data (i.e., invalid bytes) at the tail end of the data stored in the buffer in an amount equivalent to the calculated difference”, where “the invalid data write unit 41 obtains the number of bytes of the data stored in a buffer that has been invalidated for writing” is being read as recording a size (number of bytes) of the invalidated region in the recording medium);
		decoding the encrypted data which has been read (Nakano, Paragraph [0133], see “If data is decoded at a node on the reception side, it is preferable that the data include invalid data at a constant ratio. Because of this, the above description has handled the case of invalid data being appropriately distributed in the substance data of an isochronous packet”); and
		
	Nakano does not teach the following limitation(s) as taught by Miyaki: reproducing the content by extracting and outputting a remaining portion other than the invalidated region in the data obtained by the decoding based on the size of the invalidated region which has been read.
	(Miyaki, Paragraph [0047], see “the reproducing section 15 has a graphic engine or a decoder”) (Miyaki, Paragraph [0087], see “reproduction at the current speed is aborted, and reading speed of the packet data (the remaining part of the packet k: k’) is recalculated based on the size of the remaining part of the packet k and the clock incoming interval…the reproduction is carried out at the recalculated speed”, where “reading speed of the packet data (the remaining part of the packet k: k’)” is analogous to extracting and outputting a remaining portion other than the invalidated region). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for data transfer device, disclosed of Nakano, by implementing techniques for synchronous information reproduction, comprising of reproducing the content by extracting and outputting a remaining portion other than the invalidated region in data obtained by the decoder decoding the encrypted data, disclosed of Miyaki. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a content recording apparatus, comprising of reproducing the content by extracting and outputting a remaining portion other than the invalidated region in data obtained by the decoder decoding the encrypted data. This allows for a more effective system for recording content by informing the apparatus on the remaining portion of the data obtained by the decoder, in order for the apparatus to process the content based on the determined remaining portion (Miyaki, Paragraph [0087]). 

	Regarding claim 14, Nakano as modified by Miyaki teaches A non-temporary computer-readable recording medium on which a program causing a computer to execute the content reproduction method according to claim 13 is recorded (Nakano, Paragraph [0263], see “execute the processes shown in the above described flow charts, recording it in a computer readable recording medium, and having the CPU execute the program that is read to the computer from the recording medium”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                              

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433